EXHIBIT 10.1


AZTAR CORPORATION
2390 East Camelback Road, Suite 400
Phoenix, Arizona 85016

December 29, 2005


Mr. Robert M. Haddock
Chairman of the Board, President
   and Chief Executive Officer
Aztar Corporation
2390 East Camelback Road, Suite 400
Phoenix, Arizona 85016



Dear Mr. Haddock:

                        Pursuant to our recent discussions,
PricewaterhouseCoopers, Aztar Corporation's (the "Corporation") accountants,
have advised the Corporation that it will incur adverse accounting consequences
upon the Corporation's adoption of FAS 123(R) with respect to any stock options
with respect to the Corporation's stock which provide for the cash out of such
options in any circumstances that are not within the control of the Corporation,
whether such options were granted before or after the adoption of FAS 123(R).
Accordingly, in order to avoid these adverse accounting consequences, and for
other good and sufficient consideration, you and the Corporation have agreed to
amend clause iv) of Section 7.1 of your severance letter agreement with the
Corporation, dated as of July 6, 1995 (the "Severance Agreement"), to provide as
follows, effective as of the date set forth above:




"iv)

the vesting of all outstanding options ("Options"), if any, granted to you
under any of the Corporation's stock option plans, incentive plans or other
similar plans with respect to shares of common stock of the Corporation ("Common
Shares") shall be accelerated immediately and such Options shall be fully
exercisable; provided, however, that in lieu of Common Shares issuable upon
exercise of such Options (which Options shall be cancelled upon the making of
the payment referred to below), subject to the consent of the Compensation
Committee of the Board, the Corporation shall pay to you, at the time specified
in Section 7.2, an amount in cash equal to the product of (a) the excess of, in
the case of an "incentive stock option" (as defined in section 422 of the
Internal Revenue Code of 1986, as amended (the "Code")) granted after the date
hereof, the closing price of Common Shares as reported on the New York Stock
Exchange on or nearest the Date of Termination (or, if not listed on such
exchange, on a nationally recognized exchange or quotation system on which
trading volume in the Common Shares is highest) and, in the case of all other
Options, the higher of such closing price or the highest per share price for
Common Shares actually paid in connection with any merger, reorganization or
other acquisition of all or substantially all of the Corporation's common stock,
over the per share option price of each Option held by you (whether or not then
fully exercisable), and (b) the number of Common Shares covered by each such
Option;"







December 29, 2005
Page 2

            If this letter sets forth our agreement with respect to the
amendment of your Severance Agreement, kindly sign and return to the Corporation
the enclosed copy of this letter, which will then constitute our agreement on
this subject and an amendment of your Severance Agreement.


     












Agreed to this 29th day
of December 2005.

     ROBERT M. HADDOCK      
     Robert M. Haddock



Sincerely,

AZTAR CORPORATION





By          NEIL A. CIARFALIA                           
  Name:  Neil A. Ciarfalia
  Title:    Chief Financial Officer,
              Vice President and Treasurer
